65 N.Y.2d 739 (1985)
Eight Associates, Appellant,
v.
Michael Hynes, Respondent.
Court of Appeals of the State of New York.
Argued May 2, 1985.
Decided June 6, 1985.
Jeffrey R. Metz and Robert D. Goldstein for appellant.
Spiros A. Tsimbinos for respondent.
Gary M. Rosenberg and Luise A. Barack for Community Housing Improvement Program, Inc., amicus curiae.
Kalman Finkel, John E. Kirklin, Scott A. Rosenberg, David W. Wechsler and Thomas P. Kerrigan for The Legal Aid Society of New York, amicus curiae.
Andrew Scherer, William A. Herbert, Robert Levy and Joseph A. Ruskay for New York Civil Liberties Union and another, amici curiae.
Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and KASSAL[*] concur in memorandum; Judges ALEXANDER and TITONE taking no part.
*740MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question not answered as unnecessary.
The question before the court is whether the Appellate Division erred as a matter of law in finding that the "reasonable application" requirement of RPAPL 735 (1) had not been met by appellant landlord by a single attempt to make service on respondent tenant at noon on a weekday before affixing the notice of petition and petition to the apartment door and mailing a second copy by certified mail. Put another way, the question before us is whether, on this record, there was demonstrated "reasonable application" as a matter of law. Viewing this case in that manner, we conclude there was no error of law, and the order should therefore be affirmed.
Order affirmed, etc.
NOTES
[*]  Designated pursuant to NY Constitution, article VI, § 2.